[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This court signed a judgment in the case of J. William Gagne, Jr. v.Enrico Vaccaro, dated December 28, 2001, and filed a copy of this judgment with the clerk's office on January 22, 2002. The court compared the judgment to its memorandum of decision dated December 10, 2001, and concluded that the judgment dated December 28, 2001 reflected the judgment of this court. This judgment was mailed to parties on March 5, 2002.
The court holds that the judgment dated December 28, 2001, is the judgment of this court with an effective date of March 5, 2002.
By the court,
___________________ Booth, J. CT Page 4502